UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALJULAH CUTTS,

                             Petitioner,
                                                                   19-CV-10721 (CM)
                     -against-
                                                       ORDER DIRECTING PAYMENT OF FEE
CHRISTOPHER MILLER, Superintendent of                        OR IFP APPLICATION
Great Meadow Correctional Facility,

                             Respondent.

COLLEEN McMAHON, Chief United States District Judge:

        Petitioner Aljulah Cutts, proceeding pro se, brings this petition for a writ of habeas

corpus. To proceed with a petition for a writ of habeas corpus in this Court, a petitioner must

either pay the $5.00 filing fee or, to request authorization to proceed in forma pauperis (IFP),

that is, without prepayment of fees, submit a signed IFP application. See 28 U.S.C. §§ 1914,

1915.

        Petitioner submitted the petition without the filing fee or an IFP application. Within thirty

days of the date of this order, Petitioner must either pay the $5.00 filing fee or complete and

submit the attached IFP application. If Petitioner submits the IFP application, it should be labeled

with docket number 19-CV-10721 (CM). If the Court grants the IFP application, Petitioner will

be permitted to proceed without prepayment of fees. See 28 U.S.C. § 1915(a)(1).

        The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Petitioner, and note service on the docket. No answer shall be required at this time. If

Petitioner complies with this order, the case shall be processed in accordance with the procedures

of the Clerk’s Office. If Petitioner fails to comply with this order within the time allowed, the

action will be dismissed.
         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:     November 20, 2019
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 2
